Citation Nr: 0724706	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-37 713	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The appellant had active duty for training from March 1982 to 
July 1982, with subsequent inactive service in the Air 
National Guard until August 1984.

The appellant presented sworn testimony in support of this 
appeal during a hearing held before the undersigned Veterans 
Law Judge at the RO in January 2006.  Subsequently the appeal 
was remanded for additional evidentiary development.  It has 
now been returned to the Board of Veterans' Appeals (Board) 
for further appellate review.


FINDING OF FACT

Schizophrenia was initially manifested prior to the 
appellant's entrance into the National Guard and prior to his 
period of active duty for training and was not aggravated 
during active duty for training.  


CONCLUSION OF LAW

Service connection for schizophrenia is not warranted and may 
not be presumed under law to have been incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 101, 1101, 
1112, 1113, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he began hearing voices and 
having difficulty adjusting during basic training, although 
he did not seek medical treatment for schizophrenia during 
his active service.  He asserts that within several months of 
his period of active duty for training, his parents took him 
to the State Mental Hospital and that his currently-shown 
schizophrenia was diagnosed at that point.  He therefore 
asserts that service connection is warranted for 
schizophrenia.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the appellant was informed of these elements in a 
December 2003 letter.  

The appellant was informed of the laws and regulations 
governing the award of service connection and VA 
compensation, as well as the substance of the regulation 
implementing the Veterans Claims Assistance Act of 2000 in a 
September 2004 Statement of the Case.  He was informed of the 
law governing the assignment of disability ratings and 
effective dates in a May 2007 Supplemental Statement of the 
Case.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds that the VA's duty to notify 
requirements have been met.

Service medical records and service personnel records have 
been obtained in support of the appellant's claim.  The 
appellant, the appellant's parents, and his representative 
have submitted written statements in support of his claim.  
As noted above, he presented sworn testimony during a hearing 
on appeal in January 2006.  All relevant records and 
contentions have been carefully reviewed.  

With regard to the VA's duty to assist, the Board notes that 
the July 2006 remand instructions included the directive that 
the RO make another attempt to obtain early records 
reflecting treatment for schizophrenia provided by the state 
hospital in the early 1980s.  Review of the file shows that 
no such attempt was made.  Normally, noncompliance with a 
Board remand would require another remand as the RO is 
required to fully complete the development ordered by the 
Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  In this case, however, 
the Board observes that the appellant's service personnel 
records, which were obtained pursuant to the remand, include 
a medical board report along with copies of some medical 
records generated by the state hospital which show diagnosis 
of and treatment for schizophrenia as early as 1981.  Thus, 
as some of these requested records are available for review, 
the Board holds that additional efforts to obtain such 
records are not necessary.  Therefore, the Board considers 
that VA's duty to assist requirements have been met.  

Thus, the Board concludes that VA has satisfied its duties to 
notify and assist, and additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.





Governing law and regulations

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a).  Active duty for training is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).

Active military, naval, or air service also includes any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebral vascular accident 
occurring during such training.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  Inactive duty training means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).

An individual who has served only on active duty for training 
must establish a service-connected disability in order to 
achieve veteran status.  In order to establish basic 
eligibility for veterans benefits based upon his service in 
the National Guard, the appellant must first establish that 
he was "disabled ... from a disease or injury incurred or 
aggravated in the line of duty [in the National Guard]."  
See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as a psychosis becomes manifest 
to a degree of 10 percent within one year of the veteran's 
discharge from a period of continuous active service 
exceeding a period of 90 days, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).   

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "It is the 
responsibility of the BVA, . . . to assess the credibility 
and weight to be given to evidence." "  Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  

Analysis

Review of his service personnel records shows that the 
appellant joined the Arkansas Air National Guard in 1982, 
underwent four months of active duty for training from March 
1982 to July 1982, and was discharged in 1984 for medical 
reasons.  The report of the general medical examination 
conducted in December 1981 pursuant to his entrance into the 
National Guard shows that he reported having no nervous 
trouble of any sort and was deemed to have been 
psychiatrically normal upon clinical evaluation at that time.  
The service medical records reflecting his National Guard 
service are negative for any psychiatric problems until May 
1984, when a medical board report shows that the appellant 
apparently attempted to enlist in the regular military 
service and in conjunction with this attempt, told the 
recruiter that he had been taking an anti-psychotic 
prescription drug for several years.  According to the 
medical board report, the recruiter then notified the 
appellant's National Guard unit of this fact.  

National Guard officials obtained medical records from the 
Greater Little Rock Mental Health Center which showed that 
the appellant had begun receiving treatment for paranoid type 
schizophrenia in July of 1981, prior to his entrance into the 
National Guard.  Copies of these records reflecting diagnosis 
and treatment for schizophrenia in July 1981 are attached to 
the medical board report.  Based upon these records and a 
clinical interview with the appellant, he was discharged on 
account of medical disqualification for service in the 
National Guard.  

The official form which was completed by the medical board 
officers indicates that the appellant's paranoid-type 
schizophrenia initially manifested in approximately July 
1981, that it existed prior to service, and was not incurred 
while the appellant was entitled to basic pay.  Under the 
heading, "permanently aggravated by service," the officer 
who completed the form indicated "yes."  However, the 
accompanying narrative medical summary explains that the 
National Guard had no knowledge of the appellant's disability 
until receiving the information from the recruiter.  The 
summary also reflects that the appellant did not take any of 
his anti-psychotic medication during basic military training, 
his only period of active duty for training in 1982.

Upon review of the evidence, the Board concludes that service 
connection for schizophrenia on a direct basis is not 
warranted because the disability was not first manifested 
during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Rather the contemporaneous medical evidence shows that the 
appellant was initially diagnosed and treated for 
schizophrenia prior to his entrance onto active duty for 
training.  We can only conclude from comparing and evaluating 
the evidence of record that the appellant's current 
recollection and his testimony to the effect that he did not 
have any mental problems prior to service, are faulty, as the 
medical records dated in 1981 definitively show that he had 
schizophrenia prior to service.  We note as well that the 
appellant's testimony to the effect that he recycled through 
basic training several times is not substantiated in his 
personnel records.  

As the evidence shows that schizophrenia pre-existed service, 
the appellant's claim must be considered on the basis of 
aggravation.  The evidence supporting aggravation in service 
consists of the check mark on the medical board report form 
to the effect that the appellant's schizophrenia was 
permanently aggravated by service.  The evidence against a 
finding of aggravation in service is the narrative medical 
summary which reflects that despite not taking any anti-
psychotic medication during his period of active service, his 
schizophrenia was not detected by anyone in authority, and 
that after completion of his active duty for training, he 
continued to serve in the National Guard for another three 
years, without detection, until he reported the disability 
himself.  In other words, the appellant was able to function 
in basic training and advanced individual training without 
taking the anti-psychotic medication which had been 
prescribed for him prior to service, and apparently without 
manifesting any symptoms of schizophrenia which would have 
been noticed by anyone around him, to include his commanding 
officers.  This situation would appear to represent a 
possible period of remission in the schizophrenia during his 
active duty.  In any case, certainly no aggravation of 
symptomatology during active duty is embodied in this fact 
pattern.  In the capacity of the Board as fact-finder, 
therefore, we find that no aggravation of the appellant's 
pre-existing schizophrenia occurred during his period of 
active duty for training from March 1982 to July 1982, thus 
according greater probative weight to the narrative 
explanation than to the cryptic, unexplained, check mark on 
the medical board report.  

The preponderance of the evidence is thus against the 
appellant's claim and the appeal must be denied.  



ORDER

Service connection for schizophrenia is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


